Citation Nr: 0808011	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  06-19 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased evaluation for a duodenal ulcer 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


Entitlement to an increased evaluation for a duodenal ulcer 
currently evaluated as 10 percent disabling.


INTRODUCTION

The veteran served on active duty from October 1942 to 
January 1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision by the 
Department of Veterans Affairs (VA) in New York, New York, 
which increased the veteran's disability evaluation for his 
duodenal ulcer to 10 percent effective September 19, 2005.  
In June 2007, the Board denied the claim.  That decision has 
since been vacated.

In February 2007, the Board granted the veteran's motion to 
advance this case on the docket due to his advanced age. 38 
C.F.R. § 20.900(c) (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is service connected for a duodenal ulcer.  The 
veteran, however, reports undergoing a partial gastrectomy 
postservice.  Given the potential application of 38 C.F.R. 
§ 4.114, Diagnostic Code 7308 (2007) (post gastrectomy 
syndrome), the Board finds that further development is in 
order.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995) 
(VA must consider all potentially applicable regulations 
raised in the record.)

Accordingly, this case is REMANDED for the following action:

1.	The RO should send the veteran a 
corrective VCAA notice letter under 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 
2007) and 38 C.F.R. § 3.159(b) (2007), 
that includes an explanation as to the 
specific information or evidence needed to 
establish an increased disability rating 
as outlined in the Court's decision in 
Vazquez-Flores v. Peake, No. 05-0355 (U.S. 
Vet. App. Jan. 30, 2008).

2.	The RO should contact the veteran and 
request that he identify where and when he 
underwent a partial gastrectomy, as the 
name of any health care provider who has 
treated him for any stomach disorder since 
November 2005.  Thereafter, the RO should 
undertake all appropriate action to secure 
all pertinent records.  If the request for 
records from this source is unsuccessful, 
make all reasonable follow-up attempts.  
If it is determined these records cannot 
be obtained, notify the veteran of this in 
accordance with 38 U.S.C.A. § 5103A(b) and 
38 C.F.R. § 3.159(e).

3.	After all pertinent evidence has been 
obtained and associated with the claims 
file, the RO should make the appropriate 
arrangements to schedule the veteran for 
an examination by a gastroenterologist.  
The claims folder must be made available 
for the examiner to review.  In accordance 
with the latest AMIE worksheets for rating 
a duodenal ulcer and post gastrectomy 
syndrome the examiner is to provide a 
detailed review of the veteran's pertinent 
medical history, current complaints, and 
the nature and extent of any 
gastrointestinal disease.  A complete 
rationale for any opinions expressed must 
be provided.

In the report the examiner must address 
the following:
	
Is it at least as likely as not, i.e., 
is there a 50/50 chance, that residuals 
of a gastrectomy are either caused or 
aggravated by the appellant's service 
connected duodenal ulcer?  

If so what, if any, are the appellant's 
current postoperative residuals of a 
gastrectomy?  Are post  operative 
gastrectomy residuals severely 
disabling and manifested by associated 
nausea, sweating, circulatory 
disturbance after meals, diarrhea, 
hypoglycemic symptoms, and weight loss 
with malnutrition and anemia?  Or, are 
they more appropriately described as 
moderately disabling with less frequent 
episodes of epigastric disorders, 
characteristic mild circulatory 
symptoms after meals, but with diarrhea 
and weight loss.

Is the veteran's duodenal ulcer 
manifested by moderate ulcer disease 
with recurring episodes of severe 
symptoms two or three times a year 
averaging ten days in duration or by 
continuous moderate manifestations?  
Are his ulcer symptoms more disabling 
than this description?

4.	The RO should review any medical 
examination report to ensure that it is in 
complete compliance with the directives of 
this remand.  If it is deficient in any 
manner, the RO must implement corrective 
procedures at once.

5.	The veteran is hereby notified that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of  the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event that 
the veteran does not report for any 
scheduled examination, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

6.	Thereafter, the RO should readjudicate 
the claim, to include the question whether 
the appellant should be service connected 
for residuals of a post gastrectomy 
syndrome.  If the benefit is not granted, 
the veteran and his representative should 
be furnished with a supplemental statement 
of the case and afforded an opportunity to 
respond before the file is returned to the 
Board for further appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

